MEMORANDUM OPINION

 
No. 04-09-00299-CR

IN RE Gary WARREN

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Rebecca Simmons, Justice
		Marialyn Barnard, Justice
 
Delivered and Filed:	June 3, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
	On May 21, 2009, relator Gary Warren filed a petition for writ of mandamus, seeking to
compel the trial court to rule on his pro se post-conviction petition for writ of habeas corpus.  Relator
contends he is being "illegally restrained of his liberty by [the] sheriff."  In 2009, relator was
convicted of assault and was sentenced to ten months' confinement. 
	Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-conviction relief from an otherwise final felony conviction.  See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that "Article 11.07 provides the exclusive means to
challenge a final felony conviction.").  Because the relief sought in relator's petition relates to post-conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider
his petition for writ of mandamus.  
	Accordingly, relator's petition is dismissed for lack of jurisdiction.  	
								PER CURIAM		
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 204058, styled State v. Gary Warren, in the County Court at Law
No. 7, Bexar County, Texas, the Honorable Monica Guerrero presiding.